Citation Nr: 0322423	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  01-02 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel



INTRODUCTION

The veteran had active service from September 1942 to 
September 1943.  The appellant is the veteran's surviving 
spouse.

This appeal arises from an October 2000 rating decision of 
the St. Louis, Missouri Regional Office (RO).  

The Board issued a decision in December 2002 in which the 
claim of entitlement to service connection for the cause of 
the veteran's death was denied.  At that time, the issue of 
entitlement to DIC benefits under the provisions 38 U.S.C. 
§ 1318 was deferred due to the fact that the Board had 
imposed a temporary stay on the adjudication of section 1318 
claims in accordance with the directions of the United States 
Court of Appeals for the Federal Circuit in the case of 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I).  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), the Court acknowledged that VA had determined that 
the two statutes at issue should be interpreted in the same 
way and had amended 38 C.F.R. § 20.1106 to provide that 
claims under section 1311 (a)(2), like claims under 1318, 
would be decided taking into regard prior determinations 
issued during the veteran's lifetime.  It was held that VA 
could properly construe the "entitled to receive" language 
of sections 1311 (a)(2) and 1318 in the same way, and could 
properly construe the language of the two sections to bar the 
filing of new claims, i.e., claims where no claim had been 
filed during the veteran's life or the claim had been denied 
and was not subject to reopening-"hypothetical 
entitlement" claims.  

It was further held that although VA could construe the 
language of the two statutory sections to foreclose the 
reopening of all total disability claims filed during the 
veteran's lifetime except for CUE claims, VA did not address 
why other grounds for reopening closed proceedings (in 
addition to CUE) should not also be allowed.  

Accordingly, all claims for benefits under 38 U.S.C. § 1318 
where a survivor seeks to reopen a claim that was finally 
decided during the veteran's lifetime on the grounds of new 
and material evidence currently remain subject to the 
temporary stay.  However, all other claims for DIC benefits 
(such as the current claim) are no longer subject to the 
stay.  Thus, the Board will proceed with its review of the 
instant claim.


REMAND

It has been maintained in an August 2003 informal hearing 
presentation that there was clear and unmistakable error 
(CUE) in rating decisions dated in April 1962, July 1971 and 
August 1991.

As the issue of whether there was CUE in the above listed 
rating decisions is inextricably intertwined with the 
appellant's section 1318 claim, this case must be remanded 
for adjudication of the CUE claims.  See Harris v. Derwinski, 
1 Vet.App. 180 (1991).  

Accordingly, the case is REMANDED for the following:

The appellant's 1318 claim should be 
reviewed and adjudicated in concert with 
the claim of CUE in the April 1962, July 
1971 and August 1991 rating decisions.  
If any benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued, and the appellant and 
her representative should be afforded an 
opportunity to respond before the case is 
returned to the Board for further 
appellate review.  The SSOC must contain 
notice of all relevant actions taken on 
the claim, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002). 

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The appellant need 
take no action until she is informed.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


